Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 19, 2018

                                      No. 04-18-00716-CV

                                        John MAGNESS,
                                            Appellant

                                                v.

                                       Sheppard BAKER,
                                           Appellee

                 From the 83rd Judicial District Court, Val Verde County, Texas
                                     Trial Court No. 32335
                          Honorable Robert Cadena, Judge Presiding


                                         ORDER
        On December 14, 2018, appellant filed a motion to supplement the clerk’s record,
seeking an order from this court directing the Val Verde District Clerk to locate and supplement
the clerk’s record with certain materials. Appellant is advised that “[i]f a relevant item has been
omitted from the clerk’s record, the trial court, the appellate court, or any party may by letter
direct the trial court clerk to prepare, certify, and file in the appellate court a supplement
containing the omitted item.” TEX. R. APP. P. 34.5(c) (emphasis added). Accordingly, because
appellant may request supplementation of the clerk’s record without an order from this court and
represents in his motion that he already has done so, appellant’s motion is DENIED AS MOOT.

        In addition, appellant is reminded that any motions filed in this court, except for motions
for rehearing or for en banc reconsideration, must contain or be accompanied by a certificate of
conference. See TEX. R. APP. P. 10.1(a)(5).




                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of December, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court